         Case 3:18-cr-00573-IM         Document 54       Filed 08/15/20     Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                             Case No. 3:18-CR-00573-IM

                                                      OPINION AND ORDER
        v.

STEVEN RICHARD COLE,

                Defendant.



IMMERGUT, District Judge.

       This Opinion and Order addresses Defendant Steven Richard Cole’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). ECF 46. Mr. Cole’s motion is based

on “extraordinary and compelling reasons” from his underlying health conditions that make him

particularly vulnerable to coronavirus disease 2019 (“COVID-19”). ECF 46. For the reasons

discussed below, the motion is granted.

                                          BACKGROUND

       On November 13, 2018, Mr. Cole robbed a branch of Key Bank in Tigard, Oregon in

violation of 18 U.S.C. § 2113(a). ECF 51, Ex. E at 7. After entering the bank, Mr. Cole

approached a bank teller and handed her a note that read, “Give me All your Money Don’t set

any alarm off.” Id. at 8. The teller handed Mr. Cole a total of $1,636.00 and he left the bank. Id.
PAGE 1 – OPINION AND ORDER
           Case 3:18-cr-00573-IM      Document 54       Filed 08/15/20      Page 2 of 11




On November 21, 2018, Mr. Cole was arrested at his home for the robbery. Id. at 9. Following

his arrest, Mr. Cole was released from custody to await his trial. ECF 4.

       On June 12, 2019, Mr. Cole pled guilty to the single bank robbery charge. ECF 32. He

was sentenced to twenty-two months of imprisonment, with three years of supervised release to

follow. He was also ordered to pay $1,636.00 in restitution, and a special assessment fee of

$100.00. ECF 43. Mr. Cole was permitted to voluntarily surrender. Id.

       Pursuant to the Court’s order, Mr. Cole voluntarily surrendered at the Federal Detention

Center, SeaTac (“FDC SeaTac”), where he is currently housed. Mr. Cole is projected to be

released on April 16, 2021. ECF 46 at 2. He has served a little over half of his sentence with

roughly eight months left of incarceration.

       Mr. Cole is fifty-one years old. He suffers from a history of substance abuse and

depression. ECF 51, Ex. E at 14–15. He has a history of smoking. Id. at 13. While in custody, he

was diagnosed with chronic Hepatitis-C. ECF 51, Ex. D at 37, 49. Further, Mr. Cole was born

with a hemangioma, a severe facial birth defect. As a child, he underwent over fifty-three

surgeries to reconstruct his cranial, jawline, and trachea. He was pronounced “dead” when his

heart stopped beating for seven minutes at three-weeks old. To treat his hemangioma, Mr. Cole

was in and out of the hospital every ninety days until he was twenty-two years old. ECF 51, Ex.

E at 14.

       On April 30, 2020, Mr. Cole filed a request for compassionate release with the Warden of

FDC SeaTac. The request was denied on the same day. ECF 51, Ex. A. Mr. Cole filed the present

motion on July 16, 2020. ECF 46. Since that time, coronavirus has now been detected at FDC

SeaTac, where Mr. Cole is housed. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed August 14, 2020).



PAGE 2 – OPINION AND ORDER
         Case 3:18-cr-00573-IM        Document 54       Filed 08/15/20     Page 3 of 11




       Mr. Cole proposes a release plan that would place him at the Northwest Regional Reentry

Center for the remainder of his sentence. He states, and the Government does not contest, that he

is already eligible for such a placement under the prerelease eligibility expansion provided in the

Second Chance Act, 18 U.S.C. § 3624(c). ECF 46 at 2. Mr. Cole hopes to participate in mental

health treatment on this supervised release and has indicated potential employment with his

former employer. Id. at 3; ECF 51, Ex. C. The United States Probation Office for the District of

Oregon has approved his placement at the Northwest Regional Reentry Center if compassionate

release is ordered by the Court. ECF 46 at 10.

                                          STANDARDS

       A. Modifying a Term of Imprisonment for Compassionate Release

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, under 18 U.S.C. § 3582(c)(1)(A), courts may “reduce [an

inmate’s] term of imprisonment (and may impose a term of probation or supervised release with

or without conditions that does not exceed the unserved portion of the original term of

imprisonment)” where “extraordinary and compelling reasons warrant” reduction, or the

prisoner’s age and other factors make release appropriate. 18 U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Director of the Federal Bureau of Prisons (“BOP”) could move a

district court under 18 U.S.C. § 3582(c)(1)(A) for the compassionate release of a federal

prisoner. The First Step Act of 2018 (“FSA”) amended § 3582(c)(1)(A) to allow prisoners to

directly petition courts for compassionate release. See First Step Act of 2018, Section 603(b),

Pub. L. 115-391, 132 Stat. 5194 (2018). Section 3582(c)(1)(A) now authorizes a district court to

reduce a defendant’s sentence either (1) upon motion by the Director of the BOP or (2) upon

motion of the defendant “after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days
PAGE 3 – OPINION AND ORDER
         Case 3:18-cr-00573-IM         Document 54        Filed 08/15/20     Page 4 of 11




from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A).

       Where this exhaustion requirement is met and a defendant is seeking a sentence reduction

under § 3582(c)(1)(A)(i), a court may grant the motion if it finds that: (1) “extraordinary and

compelling reasons warrant such a reduction”; and (2) “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

If the court finds that both criteria have been met, the court must consider the factors set forth in

18 U.S.C. § 3553(a) to the extent that they are applicable. Id.

       The defendant bears the burden of proof to show that he is eligible for a sentence

reduction and that the reduction is appropriate. 18 U.S.C. § 3582(c)(1)(A); see also United

States v. Holden, 3:13-cr-00444-BR, 2020 WL 1673440, at *3 (D. Or. Apr. 6, 2020); United

States v. Ebbers, 432 F. Supp. 3d 421, 426–27 (S.D.N.Y. 2020). Even if there are extraordinary

and compelling reasons, the grant of a motion for compassionate release is in the sentencing

court’s discretion. United States v. Chambliss, 948 F.3d 691, 693–94 (5th Cir. 2020); United

States v. Webster¸ No. 3:91cr138 (DJN), 2020 WL 618828, at *5 (E.D. Va. Feb. 10, 2020).

                                           DISCUSSION

       A. Exhaustion

       The Government does not contest Mr. Cole’s failure to exhaust and therefore this Court

considers that argument waived. See United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020)

(holding that the compassionate release exhaustion requirement is a non-jurisdictional claims-

processing rule that can be waived); see also United States v. Jackson, 2020 WL 3889701, at *2

(D. Or. July 9, 2020) (finding the government had waived an exhaustion argument under 18

U.S.C. § 3582 where the government did not raise the issue). This Court will next address the

merits of Mr. Cole’s motion.
PAGE 4 – OPINION AND ORDER
         Case 3:18-cr-00573-IM         Document 54        Filed 08/15/20      Page 5 of 11




        B. Extraordinary and Compelling Reasons

        Mr. Cole argues that his medical vulnerabilities constitute extraordinary and compelling

reasons for a sentence reduction in light of the risks posed by the COVID-19 pandemic for prison

populations. ECF 46 at 4–7. In response, the Government argues that Mr. Cole is not at any

significantly increased risk for severe illness should he contract COVID-19. ECF 52 at 2–7. The

Government also contends that Mr. Cole’s health conditions can be managed in prison, and that

Mr. Cole has not served a significant enough portion of his sentence to justify early release. Id. at

7–10.

        Congress never defined the phrase “extraordinary and compelling reasons,” except to

state that “[r]ehabilitation . . . alone” does not suffice. 28 U.S.C. § 994(t). Congress directed the

Sentencing Commission to define the phrase. Id. The Commission did so prior to the passage of

the First Step Act but has not since updated the policy statement. See U.S.S.G. § 1B1.13 cmt.

n.1. In subsections (A)–(D) of an Application Note to U.S.S.G. § 1B1.13, the Commission

enumerated four “reasons” that qualify as “extraordinary and compelling”: (1) the medical

condition of the defendant (defined as whether the defendant is suffering from a terminal illness;

or is suffering from a serious physical or medical condition, serious functional or cognitive

impairment, or experiencing deteriorating physical or mental health because of the aging process

“that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover”); (2)

the age of the defendant (defined as whether the defendant is at least sixty-five years old, is

experiencing a serious deterioration in physical or mental health because of the aging process,

and has served at least 10 years or 75 percent of his or her term of imprisonment, whichever is

less); (3) family circumstances (defined as the death or incapacitation of the caregiver of the



PAGE 5 – OPINION AND ORDER
         Case 3:18-cr-00573-IM         Document 54       Filed 08/15/20     Page 6 of 11




defendant’s minor child or minor children or the incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver for the spouse or

registered partner); and (4) any other extraordinary and compelling reason determined by the

Director of the BOP. Id.

       This Court acknowledges the exceptional nature of the COVID-19 global health crisis

that has taken the lives of more than 165,000 people in the United States alone. When a

defendant has a chronic medical condition that may substantially elevate the defendant’s risk of

becoming seriously ill or dying from COVID-19, that condition may reasonably be found to be

both serious and capable of substantially diminishing the ability of the defendant to provide self-

care within the environment of a correctional facility, although that condition would not have

constituted an extraordinary and compelling reason absent the heightened risk of COVID-19. See

generally id. at cmt. n.1(A)(ii)(1).

       Even so, most district courts that have considered the issue have held that the “old policy

statement provides helpful guidance, [but] . . . does not constrain [a court’s] independent

assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence reduction

under § 3852(c)(1)(A)(i).” Id. at 582 (M.D.N.C. 2019); see also, e.g., United States v. Dana,

3:17-cr-148-SI, 2020 WL 3056791, at *2 (D. Or. June 9, 2020) (finding that U.S.S.G. § 1B1.13

as currently written “does not constrain the Court’s ability to find extraordinary and compelling

reasons.”); United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (“[T]he most

natural reading of the amended § 3582(c) . . . is that the district court assumes the same

discretion as the BOP Director when it considers a compassionate release motion properly before

it.”); United States v. Fox, 2:14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)

(“[D]eference to the BOP no longer makes sense now that the First Step Act has reduced the



PAGE 6 – OPINION AND ORDER
         Case 3:18-cr-00573-IM         Document 54       Filed 08/15/20      Page 7 of 11




BOP’s role.”); United States v. Redd, 1:97-cr-00006-AJT, 2020 WL 1248493, at *8 (E.D. Va.

Mar. 16, 2020) (“[T]he Court concludes . . . there does not currently exist, for the purposes of

satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable policy statement.’”);

United States v. Young, 2:00-cr-00002-1, 2020 WL 1047815, at *2 (M.D. Tenn. Mar. 4, 2020)

(“The government also concedes that, because the Sentencing Commission’s policy statement

‘has not been amended to reflect that, under the First Step Act, a defendant may now move for

compassionate release after exhausting administrative remedies,’ the existing policy statement,

while providing ‘helpful guidance,’ ‘is not ultimately conclusive given the statutory change.’”)

(citations omitted).

       This Court agrees with the reasoning of a majority of district courts and finds that the

policy statement may provide “helpful guidance” but does not limit the Court’s independent

assessment of whether “extraordinary and compelling reasons” exist under section

3582(c)(1)(A)(i). See Beck, 425 F. Supp. 3d at 582; Fox, 2019 WL 3046086, at *3 (“I agree with

the courts that have said that the Commission’s existing policy statement provides helpful

guidance . . . [but] is not ultimately conclusive given the statutory change.”).

       Mr. Cole asserts that the COVID-19 pandemic, combined with his particular vulnerability

to serious complications from COVID-19, constitutes “extraordinary and compelling reasons”

for his release. ECF 46 at 4–9. In support of his motion, Mr. Cole notes the unique status of

prisons during the COVID-19 pandemic as “tinderboxes for infectious disease.” ECF 46 at 5

(quoting United States v. Rodriguez, 2:03-cr-00271-AB-1, 2020 WL 1627331, at *1 (E.D. Pa.

Apr. 1, 2020)). Mr. Cole argues he is especially susceptible to a severe case of COVID-19 were

he to get infected. Through the expert opinion of Dr. Thomas McNalley, Mr. Cole has presented

evidence that he remains at risk for severe complications from COVID-19, ranging from “serious



PAGE 7 – OPINION AND ORDER
         Case 3:18-cr-00573-IM        Document 54       Filed 08/15/20     Page 8 of 11




long-term pulmonary compromise with prolonged hospitalization, including respiratory failure,

shock, acute respiratory distress syndrome (ARDS), and cardiac arrhythmia to death.” ECF 51,

Ex. B at 2.

       Mr. Cole has presented evidence of the unique challenges posed by his medical history

with a congenital hemangioma. Due to the significant amount of surgery that Mr. Cole

underwent involving his face and neck, Dr. McNalley believes that scar tissue has likely

developed in that area, which could cause “changes in [Mr. Cole’s] respiratory mechanics.” ECF

51, Ex. B at 3. This raises significant concern, since “the primary cause of morbidity and

mortality in COVID-19 is respiratory.” Id.

       Moreover, Dr. McNalley notes that Mr. Cole’s chronic Hepatitis-C increases “the risk of

death threefold” in patients who contract COVID-19. ECF 51, Ex. B at 3. The Center for Disease

Control also lists liver disease, a category encompassing chronic Hepatitis-C, as a condition that

may increase the risk of severe illness from COVID-19. Center for Disease Control and

Prevention, Corona Virus Disease 2019 (COVID 19), People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited August 14, 2020).

       While Mr. Cole’s underlying conditions may not in and of themselves constitute

extraordinary and compelling reasons for a reduced sentence, this Court finds a cumulation of

factors do. The combined circumstances of Mr. Cole’s heightened risk of serious infection, the

existence of active COVID-19 cases at FDC SeaTac amongst inmates, the short remainder of his

sentence, and Mr. Cole’s ostensible eligibility to be placed at the Northwest Regional Reentry

Center under 18 U.S.C. § 3624(c) constitute extraordinary and compelling reasons for his early

release to a halfway house. Mr. Cole has met his burden.



PAGE 8 – OPINION AND ORDER
         Case 3:18-cr-00573-IM        Document 54        Filed 08/15/20     Page 9 of 11




       C. Safety of Other Persons and the Community

       Further, this Court finds that Mr. Cole “is not a danger to the safety of any other person

or the community.” See U.S.S.G. § 1B1.13(2).1 Other than his conviction for unarmed bank

robbery, Mr. Cole has been convicted largely of non-violent misdemeanor offenses. All of which

are more than ten years old. He does, however, have one prior misdemeanor assault conviction

from 2002. ECF 51, Ex. E at 10–12. He also has a single felony conviction for identify theft in

2007 for attempting to use the personal identification of another person. Id. at 12. Due to the

nature of these offenses, and the amount of time that has transpired since they occurred, these

convictions did not enhance Mr. Cole’s federal sentence. Id.

       Defendant’s assault conviction is now almost twenty years old, and nothing else in the

record suggests Mr. Cole presents a danger to the community. Indeed, this comports with prior

assessments of Mr. Cole’s criminal history. Following his arrest, the court found that Mr. Cole

met the section 3142(g) standard by granting pretrial release. ECF 4. He was released at his first

appearance and remained under the supervision of the Pretrial Services Office until his voluntary

surrender to the BOP, with the exception of several weeks in custody for a state case that was

resolved in an acquittal.2 Throughout his time on pretrial release and voluntary surrender, Mr.




1
  The Commission’s policy statement, which provides helpful guidance, provides for granting a
sentence reduction only if “[t]he defendant is not a danger to the safety of any other person or to
the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
2
  On December 3, 2018, while on pretrial release, Mr. Cole was arrested for simple assault. As a
result, a pretrial violation warrant was issued. On January 15, 2019, Mr. Cole was acquitted of
his assault charges by a jury. On January 17, 2019, he appeared before Judge John V. Acosta,
who found that Mr. Cole was not in violation of his pretrial release conditions based on his
acquittal. Mr. Cole was subsequently released again on conditions to await trial. ECF 51, Ex. E
at 8.

PAGE 9 – OPINION AND ORDER
            Case 3:18-cr-00573-IM        Document 54       Filed 08/15/20     Page 10 of 11




Cole remained in compliance with all of the conditions of his release. ECF 51, Ex. E at 8; ECF

46 at 9.

           Mr. Cole’s underlying offense did not involve a firearm or even an express threat of death

enhancement. Mr. Cole subsequently accepted full responsibility for his actions in his guilty

plea. ECF 51, Ex. E at 9–10. Mr. Cole has exhibited rehabilitation. He has had no disciplinary

issues or violations while in prison. During his pretrial release he engaged in mental health

treatment. Id. at 14–15. He hopes to continue this treatment while at the Northwest Regional

Reentry Center. ECF 46 at 3. He proposes to stay at the reentry center for the remainder of his

eight months under the continued supervision of the United States Probation Office. Based on

the record before this Court, this Court finds that Mr. Cole does not present a danger to other

persons or the community.

           D. Section 3553(a) Factors

           Finally, the factors set forth in 18 U.S.C. § 3553(a) also favor compassionate release.

These factors include the nature and circumstances of the offense; the history and characteristics

of the defendant; and the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence, protect the public, and

provide the defendant with needed training, medical care, or other correctional treatment in the

most effective manner. 18 U.S.C. § 3553(a).

           For many of the aforementioned reasons pertaining to the section 3142(g) factors, this

Court finds that the applicable section 3553(a) factors weigh in favor of compassionate release.

Mr. Cole’s prior violations do not suggest he would present a danger to the community,

particularly if released to a reentry center. Additionally, this Court notes that Mr. Cole has

already served over half of his sentence in prison, with only eight months remaining. Finally, Mr.



PAGE 10 – OPINION AND ORDER
        Case 3:18-cr-00573-IM         Document 54       Filed 08/15/20     Page 11 of 11




Cole contends, and the Government does not contest, that he is not asking for more than the

functional equivalent of the sentence already imposed, as he is asking to transition to the

equivalent of community corrections. These considerations weigh in favor of compassionate

release. Furthermore, the Court will order that Mr. Cole reside at a residential reentry center for

the remainder of his sentence and be monitored by radio frequency monitoring or GPS for the

remainder of his sentence or until further court order. Mr. Cole is advised that in the event that he

violates any conditions of supervision, this Court is likely to return Mr. Cole to custody to serve

the remainder of his sentence.

                                         CONCLUSION

       The Court GRANTS Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). This Court finds that extraordinary and compelling reasons warrant a

reduction of Mr. Cole’s sentence, Mr. Cole does not appear to pose a danger to any other person

or the community, and that the section 3553(a) factors support a reduction. An Amended

Judgment will be issued.



       IT IS SO ORDERED.

       DATED this 15th day of August 2020.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 11 – OPINION AND ORDER
